                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

NAKEITRA GRANDBERRY,                                )
                                                    )
             Plaintiff,                             )
                                                    )
v.                                                  )      No. 4:17CV2531 HEA
                                                    )
MEDICAL-COMMERCIAL AUDIT, INC.,                     )
d/b/a MCA MANAGEMENT,                               )
                                                    )
      Defendant.                                    )

                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant’s Motion for Leave to Amend

Responses, [Doc. No. 44], and Plaintiff’s Motion to Strike, [46]. For the reasons

set forth below, the Motion for Leave will be granted and the Motion to Strike will

be denied.

                               Facts and Background

      This case arises out of alleged violations of the Fair Debt Collection

Practices Act (“FDCPA”) with respect to collection efforts against Plaintiff. The

collection efforts concerned an alleged debt owed by Plaintiff to Western

Anesthesiology.

      Plaintiff filed the instant lawsuit in this Court on October 5, 2017. She

alleges that Defendant’s attempts to collect on the account violated the FDCPA.
The collection activities were with regard to an alleged consumer debt for medical

services incurred by Plaintiff with the original creditor, Western Anesthesiology.

      Violation I alleges that a letter sent by Defendant was false and misleading

in that Defendant stated it would report Plaintiff to credit bureaus if it did not hear

from Plaintiff within 15 days of the letter, when Defendant never reported the debt

to the credit bureaus. Violation II alleges Defendant engaged in false, deceptive,

misleading, and unfair debt collection practices when it directed Plaintiff to

Defendant’s website for payment and Plaintiff discovered that Defendant charged

consumers a $5.00 convenience fee for payments made through its website.

Plaintiff claims “Defendant’s debt collection efforts attempted and/or directed

towards Plaintiff violate various provisions of the FDCPA, including but not

limited to 15 U.S.C. §§ 1692e, 1692e(5), 1692e(10), 1692f and 1692f(1).”

                                      Discussion

      Defendant seeks to amend its responses to Plaintiff’s request for admissions

because Defendant’s counsel made a mistake. Rather than denying that Defendant

credit reported Plaintiff’s account to Equifax and TransUnion during the months of

December 2016, January 2017, and February 2017, counsel mistakenly responded

“admit.” This error was discovered upon the reading of Plaintiff’s Motion for

Summary Judgment. Counsel promptly moved to amend.




                                           2
      Plaintiff, in her response to the Motion for Leave and in her Motion to

Strike, argues bad faith and intentional withholding of the corrected admissions.

Nothing in the record supports these claims. In fact, Defendant’s counsel has

submitted his affidavit wherein he avers he made the claimed mistakes

unintentionally. Defendant has also submitted the affidavit of Julie Repa,

Defendant’s office manager. Ms. Repa avers that Defendant’s procedure is as

follows: “scheduled to be credit reported” means a debt will be credit reported

during the next cycle of credit reporting, which typically occurred in 45 days.

Further, Ms. Repa detailed that once a debt is scheduled to be reported,

Defendant’s collection software determines the exact date a debt will be credit

reported based on the age of the debt from the time of delinquency and when the

debt was placed with Defendant for collections.

      Moreover, the record establishes that Plaintiff was aware of the credit

reporting. In her December 13, 2016 Letter disputing Defendant’s collection

account, Plaintiff disputed the “collection account on [her] credit report.”

      The situation currently before the Court is not the typical attempt to change

previously given testimony. Admittedly, counsel made an error in answering the

Requests; Defendant itself is not trying to change its answers. Notwithstanding the

errors, Plaintiff is not prejudiced by allowing the amendments. Plaintiff was aware

of the credit reporting as shown in the letter she sent to Defendant disputing the


                                          3
bill. Plaintiff should not be allowed a windfall by a mistake made by counsel when

the underlying facts demonstrate that Defendant did send the report to Equifax and

TransUnion. The Motion to Strike will be denied and the Motion to Amend will

be granted.

                                    Conclusion

      The interests of justice require allowance of the Motion to Amend as

discussed herein. In light of this ruling, the Court will allow the parties to submit

supplemental briefs regarding their respective motions for summary judgment

within 7 days from the date of this Opinion, Memorandum and Order.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion for Leave to Amend,

[Doc. No. 44], is granted.

      IT IS FURTHER ORDERED that Plaintiff’s Motion to Strike is denied.

      Dated this 4th day of April, 2019.




                                        ___________________________________
                                           HENRY EDWARD AUTREY
                                        UNITED STATES DISTRICT JUDGE



                                           4
5
